UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:17-CR-97-T-17TBM
WALBERTO CUERO CORTES.

 

ORDER

This cause is before the Court on:

Dkt. 118 Motion Requesting the Court’s Assistance
In Defendani’s Effort to Provide Substantial Assistance
Defendant Walberto Cuero Cortes, pro se, requests the Court’s assistance

in Defendant's efforts to provide substantial assistance.

After consideration, the Court directs that the Clerk of Court provide
Defendant’s Motion (Dkt. 118) to AUSA Daniel Baeza for consideration.
Accordingly, it is

ORDERED that pro se Defendant Walberto Cuero Cortes’ Motion
Requesting the Court’s Assistance in Defendant’s Effort to Provide Substantial
Assistance is granted in part; the Clerk of Court shall provide a copy of
Defendant’s Motion (Dkt. 118) to AUSA Daniel Baeza, and is otherwise denied.
Case No. 8:17-CR-97-T-17TBM

DONE and ORDERED in Chambers in Tampa, Florida on this >
day of October, 2019.

   

     

TE a SP IIIAE _
ROOUE FENCE

    
 
 

      

Copies to:

All parties and counsel of record

Pro Se Defendant:

Walberto Cuero Cortes
68442-018  L03-402U
McRae Correctional Facility
P.O. Drawer 55030

McRae Helena, GA 31055
